Case 1:21-cv-00757-PLM-SJB ECF No. 32, PageID.390 Filed 09/21/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

EMILY DAHL, et al.,                                )
                             Plaintiffs,           )
                                                   )      No. 1:21-cv-757
-v-                                                )
                                                   )      Honorable Paul L. Maloney
THE BOARD OF TRUSTEES OF WESTERN                   )
MICHIGAN UNIVERSITY, et al.,                       )
                        Defendants.                )
                                                   )

ORDER DENYING MOTION FOR STAY OF PROCEEDINGS AND EXTENDING
                DEADLINE FOR FILING ANSWER

       Defendants appealed this Court’s order granting a preliminary injunction, which

prevents Defendants from enforcing its vaccine mandate for student athletes. Defendants

now request a stay of the proceedings while their appeal is pending. (ECF No. 28.)

       Defendants assert that their appeal deprives this Court of jurisdiction over Count 1 in

the complaint, but not over any of the other claims. Defendants intend to challenge the legal

sufficiency of many of the remaining claims. Defendants conclude that waiting until the

circuit court resolves the appeal would be a better use of the Court’s and the parties’ time

and expenses.

       The other claims asserted by Plaintiffs in the complaint will need to be addressed

almost without regard to how the circuit court resolves the religious freedom claim that is the

basis for the preliminary injunction. Defendants’ concerns about discovery can be addressed

after Defendants file either their answer to the complaint or their Rule 12(b) motion.
Case 1:21-cv-00757-PLM-SJB ECF No. 32, PageID.391 Filed 09/21/21 Page 2 of 2




        Accordingly, The Court DENIES Defendants’ request for a stay. (ECF No. 28.) The

Court, however, will extend the deadline by fourteen days for Defendants to file their

responsive pleading under Rule 12(a) or a motion under Rule 12(b). Defendants’ answer to

the amended complaint is now due on Friday, October 8, 2021. IT IS SO ORDERED.

Date:     September 21, 2021                                 /s/ Paul L. Maloney
                                                                   Paul L. Maloney
                                                            United States District Judge




                                           2
